Order entered September 12, 2018




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-00752-CV

                              J. KYLE BASS, ET AL., Appellants

                                                 V.

              UNITED DEVELOPMENT FUNDING, L.P., ET AL., Appellees

                       On Appeal from the County Court at Law No. 3
                                   Dallas County, Texas
                           Trial Court Cause No. CC-17-06253-C

                                            ORDER
       Before the Court is appellees’ September 10, 2018 motion for an extension of time to file

a brief. We GRANT the motion and extend the time to October 22, 2018. We caution

appellees that further requests for extension will be disfavored.


                                                       /s/    ADA BROWN
                                                              JUSTICE